Exhibit 10.1

 

Rush Enterprises, Inc.

Amended and Restated

2007 Long-Term Incentive Plan

 

(as amended and restated on July 22, 2014) 

 

 

ARTICLE 1
GENERAL PLAN INFORMATION

 

1.1     Background. The Plan permits the grant to Employees of cash and
equity-based incentive compensation opportunities, including Restricted Stock,
Restricted Stock Units, Performance Shares, Performance Units, Options,
including ISOs, NQSOs, and Other Awards such as Stock Appreciation Rights and
Cash Incentive Awards.

 

1.2     Objectives. The objectives of the Plan are to optimize the profitability
and growth of the Company through long-term incentives that are consistent with
the Company’s goals and that link the interests of Participants to those of the
Company’s shareholders; to provide Participants with incentives for excellence
in individual performance; to provide flexibility to the Company in its ability
to motivate, attract, and retain the services of Participants who make
significant contributions to the Company’s success; and to allow Participants to
share in the success of the Company.

 

1.3     Duration of the Plan. The Plan shall be effective on the date it is
approved by shareholders.  The Plan shall remain in effect until terminated
pursuant to Article 16, subject to the right of the Committee to amend or
terminate the Plan at any time or until there are no more Shares available for
issuance under the Plan and all cash Awards have been paid or forfeited,
pursuant to the Plan’s provisions.

 

ARTICLE 2
DEFINITIONS

 

As used herein, the masculine includes the feminine and the singular includes
the plural, and vice versa, and the following terms shall have the meanings set
forth below, unless otherwise clearly required by the context.

 

2.1     “Award” means a grant under the Plan of Options, Restricted Stock,
Restricted Stock Units, Performance Shares, Performance Units, and Other Awards.

 

2.2     “Award Agreement” means an agreement entered into by the Company and a
Participant, or another instrument prepared by the Company in lieu of such an
agreement, setting forth the terms and conditions applicable to an Award
pursuant to the Plan.  An Award Agreement may be in hard copy, electronic form
or such other form as the Company may permit.

 

2.3     “Board” means the Board of Directors of the Company.

 

2.4     “Cash Incentive Award” means a performance-based cash incentive Award
granted pursuant to Section 9.5.

 

2.5     “Change of Control” unless otherwise defined by the Committee shall be
deemed to have occurred if and when, after the Effective Date -

 

 
1

--------------------------------------------------------------------------------

 

  

(a)     any “Person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than W. Marvin Rush or W.M. “Rusty” Rush, is or becomes a
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing more than 30% of the
combined voting power of the Company’s then outstanding securities;

 

(b)     at any time during the 24-month period after a tender offer, merger,
consolidation, sale of assets or contested election, or any combination of such
transactions, at least a majority of the Board of Directors shall cease to
consist of “continuing directors” (meaning directors of the Company who either
were directors prior to such transaction or who subsequently became directors
and whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least two-thirds of the directors then still in
office who were directors prior to such transaction);

 

(c)     the Company consummates a merger or consolidation of the Company with
any other corporation, other than a merger or consolidation that would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least 60% of the total voting
power represented by the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation; or

 

(d)     the Company’s shareholders approve a plan of complete liquidation of the
Company or there is consummated an agreement of sale or disposition of all or
substantially all of the Company’s assets.

 

2.6           “Code” means the Internal Revenue Code of 1986, as amended.

 

2.7           “Committee” means the Compensation Committee of the Board or any
other committee appointed by the Board to administer the Plan and Awards to
Participants who are Employees.

 

2.8           “Company” means Rush Enterprises Inc., a Texas corporation, and
any successor thereto.

 

2.9           “Disability” means, unless otherwise determined by the Committee,
a recipient’s absence from employment or other service for at least 180 days in
any 12-month period as a result of his or her incapacity due to physical or
mental illness, as determined by the Committee.

 

2.10         “Effective Date” means the date the Plan becomes effective in
accordance with Section 1.3.

 

2.11         “Employee” means any employee or consultant of the Company or a
Subsidiary.

 

2.12         “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

2.13         “Fair Market Value” means, as of any date, the value of the
respective class of Shares determined as follows:

 

(a)     if the respective Shares are listed on any established stock exchange or
a national market system, including without limitation, Nasdaq Global Select
Market, Nasdaq Global Market or Nasdaq Capital Market, its fair market value
will be the closing sales price of such respective Shares (or the closing bid,
if no sales were reported) as quoted on such system or exchange (or the exchange
or system with the greatest volume of trading in the respective Shares) on the
date of determination (or, if no closing sales price or closing bid was reported
on that date, as applicable, on the last trading date such closing sales price
or closing bid was reported), as reported in The Wall Street Journal or such
other source as the Committee or Board deems reliable; or

 

 
2

--------------------------------------------------------------------------------

 

  

(b)     if the respective Shares are regularly quoted on an automated quotation
system (including the OTC Bulletin Board) or by a recognized securities dealer,
but selling prices are not reported, the fair market value of such respective
Shares will be the mean between the high bid and high asked prices for such
Shares on the date of determination (or, if no such prices were reported on that
date, on the last date such prices were reported), as reported in The Wall
Street Journal or such other source as the Committee or the Board deems
reliable; or

 

(c)     in the absence of an established market for such respective Shares of
the type described in (a) and (b), above, the fair market value thereof will be
determined by the Committee or the Board in good faith.

 

2.14     “ISO” means an Option that is designated by the Committee as an
“incentive stock option” within the meaning of Section 422 of the Code.

 

2.15     “NQSO” means an Option that is not designated by the Committee as an
ISO.

 

2.16     “Option” means an incentive stock option or a nonqualified stock option
granted pursuant to the Plan.

 

2.17     “Other Award” means an Award granted to a Participant pursuant to
Article 9.

 

2.18     “Participant” means an Employee who has been selected to receive an
Award or who holds an outstanding Award.

 

2.19     “Performance-Based Exception” means the performance-based exception
from the tax deductibility limitation imposed by Code Section 162(m), as set
forth in Code Section 162(m)(4)(C).

 

2.20     “Performance Share” means an Award granted pursuant to Article 8,
which, on the date of grant, shall have a value equal to the Fair Market Value
of a Share on that date.

 

2.21     “Performance Unit” means an Award granted pursuant to Article 8, which
shall have an initial value established by the Committee on the date of grant.

 

2.22     “Plan” means the Rush Enterprises, Inc. Long-Term Incentive Plan, as it
is set forth herein and as it may be amended and restated from time to time.

 

2.23     “Restricted Stock” means an Award granted pursuant to Section 7.1.

 

2.24     “Restricted Stock Unit” means an Award granted pursuant to Section 7.5.

 

2.25     “Restricted Period” means the period during which the transfer of
Shares of Restricted Stock is limited in some way (based on the passage of time,
the achievement of performance goals, or the occurrence of other events
determined by the Committee in its discretion) and the Shares are subject to a
substantial risk of forfeiture, as provided in Article 7.

 

2.26     “Share” means a share of the Company’s Class A Common Stock, $.01 par
value per share, or a share of the Company’s Class B Common Stock, $.01 par
value per share, as the case may be.

 

2.27     “Share Pool” means the number of Shares available under Section 4.1, as
adjusted pursuant to Section 4.3.

 

 
3

--------------------------------------------------------------------------------

 

  

2.28   “Stock Appreciation Right” or “SAR” means an Award, granted either alone
or in connection with a related Option, pursuant to the terms of Article 9.

 

2.29   “Subsidiary” means (a) a corporation, partnership, joint venture, or
other entity in which the Company has a direct or indirect ownership interest of
at least 50%, and (b) any corporation, partnership, joint venture, or other
entity in which the Company holds a direct or indirect ownership interest of
less than 50% but which, in the discretion of the Committee, is treated as a
Subsidiary for purposes of the Plan; provided that the Shares subject to any
Award constitute “service recipient stock” for purposes of Section 409A of the
Code or otherwise do not subject the Award to Section 409A of the Code.

 

2.30   “Ten Percent Shareholder” means a Participant who owns stock of the
Company possessing more than ten percent of the total combined voting of all
classes of stock of the Company or its parent or subsidiary corporation (within
the meaning of Section 422(b) of the Code).

 

ARTICLE 3
ADMINISTRATION

 

3.1     General. Except as otherwise determined by the Board in its discretion,
the Plan shall be administered by the Committee; provided, that, the Board may,
in its sole discretion, make awards under the Plan.  The Committee shall consist
exclusively of two or more non-employee directors within the meaning of the
rules promulgated by the Securities and Exchange Commission under Section 16 of
the Exchange Act who also qualify as outside directors within the meaning of
Code Section 162(m) and the related regulations under the Code.  The members of
the Committee shall be appointed from time to time by, and shall serve at the
discretion of, the Board.

 

3.2     Authority of the Committee. Except as limited by law or by the
Certificate of Incorporation or Bylaws of the Company, and subject to the
provisions hereof, the Committee shall have full power in its discretion to
select Employees who shall participate in the Plan; determine the sizes and
types of Awards; determine the terms and conditions of Awards in a manner
consistent with the Plan; construe and interpret the Plan and any Award
Agreement or other agreement or instrument entered into or issued under the
Plan; establish, amend, or waive rules and regulations for the Plan’s
administration; amend the terms and conditions of any outstanding Award;
determine whether and on what terms and conditions outstanding Awards will be
adjusted for dividend equivalents (i.e., a credit, made at the discretion of the
Committee, to the account of a Participant in an amount equal to the cash
dividends paid on one Share for each Share represented or covered by an
outstanding Award held by the Participant); and establish a program pursuant to
which designated Participants may receive an Award under the Plan in lieu of
compensation otherwise payable in cash.  Further, the Committee shall make all
other determinations that may be necessary or advisable for the administration
of the Plan.

 

3.3     Delegation of Authority. Subject to the requirements of applicable law,
the Committee may delegate to any person or group or subcommittee of persons
(who may, but need not be members of the Committee) such Plan-related functions
within the scope of its responsibility, power and authority as it deems
appropriate.  Without limiting the foregoing, the Committee may delegate
administrative duties to such person or persons as it deems appropriate.  The
Committee may not delegate its authority with respect to (a) non-ministerial
actions with respect to individuals who are subject to the reporting
requirements of Section 16(a) of the Exchange Act; (b) non-ministerial actions
with respect to Awards that are intended to qualify for the Performance-Based
Exception; and (c) certifying the satisfaction of performance goals and other
material terms attributable to Awards intended to qualify for the
Performance-Based Exception.

 

 
4

--------------------------------------------------------------------------------

 

  

3.4     Decisions Binding. All determinations and decisions made by the
Committee, and all related orders and resolutions of such committee shall be
final, conclusive, and binding on all persons.

 

3.5     Performance-Based Awards. For purposes of the Plan, it shall be
presumed, unless the Committee indicates to the contrary, that all Awards to
Employees are intended to qualify for the Performance-Based Exception.  If the
Committee does not intend an Award to an Employee to qualify for the
Performance-Based Exception, the Committee shall reflect its intent in its
records in such manner as the Committee determines to be appropriate.

 

3.6     Prohibitions on Repricing and Buyback. The Board and the Committee may
not reprice Options or SARs granted under the Plan, either by amending an
existing award agreement or by substituting a new Award at a lower price. The
Board and the Committee are also prohibited from providing stock, cash, or other
consideration to a Participant in exchange for the cancellation of any Option or
SAR with an exercise price higher than the Fair Market Value of the Shares
covered by the Option or SAR.

 

ARTICLE 4
SHARES SUBJECT TO THE PLAN
AND MAXIMUM AWARDS

 

4.1     Number of Shares Issuable under the Plan. Shares that may be issued
pursuant to Awards may be either authorized and unissued Shares, or authorized
and issued Shares held in the Company’s treasury, or any combination of the
foregoing.  Subject to adjustment as provided in Section 4.3, there shall be
reserved for issuance under Awards 6,050,000 shares of Class A Common Stock and
1,450,000 shares of Class B Common Stock.  For the purposes hereof, the
following Shares covered by previously-granted Awards will be deemed not to have
been issued under the Plan and will remain in the Share Pool: (a) Shares covered
by the unexercised portion of an Option or SAR that terminates, expires, is
canceled or is settled in cash, (b) Shares forfeited or repurchased under the
Plan, (c) Shares covered by Awards that are forfeited, canceled, terminated or
settled in cash, (d) Shares withheld in order to pay the exercise or purchase
price under an Award or to satisfy the tax withholding obligations associated
with the exercise, vesting or settlement of an Award, and (e) Shares subject to
SARs or a similar Award but not actually delivered in connection with the
exercise or settlement of the Award.

 

4.2     Individual Award Limitations. The maximum aggregate number of Shares
that may be granted to any one Participant in any one year under the Plan with
respect to Options or SARs shall be 100,000.  The maximum aggregate number of
Shares that may be granted to any one Participant in any one year with respect
to Restricted Stock or Restricted Stock Units shall be 100,000.  The maximum
aggregate number of Shares that may be received by any one Participant in any
one year with respect to Performance Shares or Performance Units shall be
100,000.  The maximum aggregate amount of cash that may be received by any one
Participant in any one year with respect to Cash Incentive Awards shall be
$5,000,000.

 

4.3     Adjustments in Authorized Shares. In the event of any change in
corporate capitalization, such as a stock split, or a corporate transaction,
such as any merger, consolidation, separation, including a spin-off, or other
distribution of stock or property of the Company, any reorganization (whether or
not such reorganization comes within the definition of such term in Code Section
368) or any partial or complete liquidation of the Company, such adjustment
shall be made in the number and class of Shares available for grant under
Section 4.1, in the number and class of and/or price of Shares subject to
outstanding Awards, and in the per-Participant Award limits set forth in Section
4.2, as may be determined to be appropriate and equitable by the Committee, in
its discretion, to prevent dilution or enlargement of the benefits available
under the Plan and of the rights of Participants; provided, that, the number of
Shares subject to any Award shall always be a whole number.  In a
stock-for-stock acquisition of the Company, the Committee may, in its
discretion, substitute securities of another issuer for any Shares subject to
outstanding Awards.

 

 
5

--------------------------------------------------------------------------------

 

  

ARTICLE 5
ELIGIBILITY AND PARTICIPATION

 

5.1     Eligibility. All Employees are eligible to participate in the Plan. 
Only employees of the Company or a Subsidiary may be granted ISOs.

 

5.2     Actual Participation. Subject to the provisions of the Plan, the
Committee may, from time to time, select from all Employees those to whom Awards
shall be granted and shall determine the nature and size of each Award.

 

ARTICLE 6
STOCK OPTIONS

 

6.1     Grant of Options. Subject to the terms of the Plan, Options may be
granted to Participants in such number, and upon such terms, and at any time and
from time to time as shall be determined by the Committee.

 

6.2     Option Exercise Price. The Option exercise price under each Option shall
not be less than 100% of the Fair Market Value of the respective Share on the
date the Option is granted.  Notwithstanding the foregoing, in the case of an
ISO granted to a Ten Percent Shareholder, the Option exercise price under each
ISO shall not be less than 110% of the Fair Market Value of the respective Share
on the date the Option is granted. 

 

6.3     Term of Options. Each Option granted to a Participant shall expire at
such time as the Committee shall determine at the time of grant; provided that
no Option shall be exercisable after the tenth anniversary of its date of
grant.  Notwithstanding the foregoing, in the case of an ISO granted to a Ten
Percent Shareholder, the Option shall not be exercisable after the fifth
anniversary of its date of grant.

 

6.4     Exercise of Options.  Options granted under the Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which need not be the same for
each grant or for each Participant.  Options shall be exercised by the delivery
of a written notice of exercise to the Company, setting forth the number of
Shares with respect to which the Option is to be exercised, accompanied by full
payment for the Shares.

 

6.5     Payment.  The purchase price for the Shares as to which an Option is
exercised shall be paid to the Company in full at the time of exercise as
follows:

 

(a)     in cash or its equivalent;

 

(b)     at the discretion of the Committee, in Shares having a Fair Market Value
equal to the aggregate Option exercise price for the Shares being purchased and
satisfying such other requirements as may be imposed by the Committee; provided,
that such Shares have been held by the Participant for no less than six months;

 

(c)     at the discretion of the Committee, partly in cash (or its equivalent)
and partly in Shares;

 

 
6

--------------------------------------------------------------------------------

 

  

(d)     through the delivery of irrevocable instructions to a broker to deliver
promptly to the Company an amount equal to the aggregate Option exercise price
for the Shares being purchased; or

 

(e)     through such other means as shall be prescribed in the Award Agreement
or by the Committee or the Board.

 

Subject to any governing rules or regulations, as soon as practicable after
receipt of a written notification of exercise and full payment of the Option
exercise price, the Company may deliver to the Participant, in the Participant’s
name (or, at the direction of the Participant, jointly in the names of the
participant and the Participant’s spouse), one or more Share certificates for
the Shares purchased under the Option(s).

 

6.6     Limitations on ISOs. Notwithstanding anything in the Plan to the
contrary, to the extent required from time to time by the Code and/or applicable
regulations, the following additional provisions shall apply to the grant of
Options that are intended to qualify as ISOs:

 

(a)     Fair Market Value Limitation. The aggregate Fair Market Value
(determined as of the date the ISO is granted) of the Shares with respect to
which ISOs are exercisable for the first time by any Participant during any
calendar year (under all plans of the Company (or any parent or subsidiary
corporation within the meaning of Code Section 424) shall not exceed $100,000 or
such other amount as may subsequently be specified by the Code and/or applicable
regulations; provided, that, to the extent that such limitation is exceeded, any
Options on Shares with a Fair Market Value in excess of such amount shall be
deemed to be NQSOs.

 

(b)     Code Section 422.  ISOs shall contain such other provisions as the
Committee shall deem advisable, but shall in all events be consistent with and
contain or be deemed to contain all provisions required in order to qualify as
incentive stock options under Section 422 of the Code.  Moreover, no ISOs may be
granted more than ten years from the earlier of the date on which the Plan was
adopted by the Board or the date the Plan received shareholder approval.

 

ARTICLE 7
RESTRICTED STOCK AND
RESTRICTED STOCK UNITS

 

7.1     Grant of Restricted Stock. Subject to the terms and provisions of the
Plan, the Committee, at any time and from time to time, may grant Shares of
Restricted Stock to Participants in such amounts as the Committee shall
determine.

 

7.2      Restrictions.

 

(a)     The Committee shall impose such conditions and/or restrictions on any
Shares of Restricted Stock as the Committee may determine including, without
limitation, a requirement that Participants pay a stipulated purchase price for
each Share of Restricted Stock, transfer restrictions, restrictions based upon
the achievement of specific performance goals, time-based restrictions, and/or
restrictions under applicable federal or state securities laws.

 

(b)     The Company may retain the certificates representing Shares of
Restricted Stock in the Company’s possession until such time as all conditions
and/or restrictions applicable to such Shares have been satisfied.

 

(c)     Except as otherwise provided in this Article, Shares of Restricted Stock
that have not yet been forfeited or canceled shall become freely transferable
(subject to any restrictions under applicable securities laws) by the
Participant after the last day of the applicable Restriction Period.

 

 
7

--------------------------------------------------------------------------------

 

  

7.3     Voting Rights. Participants holding Shares of Restricted Stock may be
granted full voting rights with respect to those Shares during the Restriction
Period.

 

7.4     Dividends and other Distributions. At the discretion of the Committee,
during the Restriction Period, Shares of Restricted Stock may be credited with
regular cash dividends paid with respect to such Shares.  The Committee may
apply any restrictions to the dividends that the Committee deems appropriate. 
Without limiting the generality of the preceding sentence, if the grant or
vesting of Restricted Stock is designed to comply with the requirements of the
Performance-Based Exception, the Committee may apply any restrictions it deems
appropriate to the payment of dividends declared with respect to such Restricted
Stock, so that the dividends and/or the Restricted Stock shall be eligible for
the Performance-Based Exception.

 

7.5     Restricted Stock Units. In lieu of or in addition to any Awards of
Restricted Stock, the Committee may grant Restricted Stock Units to any
Participant, subject to the terms and conditions of this Article being applied
to such Awards as if those Awards were for Restricted Stock and subject to such
other terms and conditions as the Committee may determine (including, but not
limited to, requiring or permitting deferral of the payment of such Awards after
the time that Participants become vested in them, notwithstanding any provision
to the contrary in Section 7.2).  Each Restricted Stock Unit shall have the
value of one respective Share.  Restricted Stock Units may be paid at such time
as the Committee may determine in its discretion, and payments may be made in a
lump sum or in installments, in cash, Shares, or a combination thereof, as
determined by the Committee in its discretion.

 

ARTICLE 8
PERFORMANCE UNITS AND PERFORMANCE SHARES

 

8.1     Grant of Performance Units/Shares. Subject to the terms of the Plan,
Performance Units, and/or Performance Shares may be granted to Participants in
such amounts and upon such terms, and at any time and from time to time, as
shall be determined by the Committee.

 

8.2     Value of Performance Units/Shares. Each Performance Unit shall have an
initial value that is established by the Committee at the time of grant.  Each
Performance Share shall have an initial value equal to the Fair Market Value of
the respective Share on the date of grant.  The Committee shall set performance
goals in its discretion that, depending on the extent to which they are met,
shall determine the number and/or value of Performance Units/Shares that shall
be paid out to the Participant.

 

8.3     Earning Performance Units/Shares. Subject to the terms of the Plan,
after the applicable performance period has ended, the holder of Performance
Units/Shares shall be entitled to receive payout with respect to the number and
value of Performance Units/Shares earned by the Participant over the performance
period, to be determined as a function of the extent to which the corresponding
performance goals have been achieved.

 

8.4     Form and Timing of Payment of Performance Units/Shares.

 

(a)     Distributions. Unless the Committee determines otherwise in its
discretion, payment of earned Performance Units/Shares shall be made in a single
lump sum following the close of the applicable performance period.  Subject to
the terms of the Plan, the Committee, in its discretion, may direct that earned
Performance Units/Shares be paid in the form of cash or Shares (or in a
combination thereof) that have an aggregate Fair Market Value equal to the value
of the earned Performance Units/Shares on the last trading day immediately
before the close of the applicable performance period.  Such Shares may be
granted subject to any restrictions deemed appropriate by the Committee.

 

 
8

--------------------------------------------------------------------------------

 

  

(b)     Dividends. At the discretion of the Committee, Participants may be
entitled to receive any dividends declared with respect to Shares that have been
earned in connection with grants of Performance Units and/or Performance Shares,
but not yet distributed to Participants; such dividends may be subject to the
same accrual, forfeiture, and payout restrictions as apply to dividends earned
with respect to Shares covered by Restricted Stock Awards.  In addition,
Participants may, at the discretion of the Committee, be entitled to exercise
voting rights with respect to such Shares.

 

ARTICLE 9
OTHER AWARDS

 

9.1     General. Subject to the terms of the Plan, the Committee may grant any
types of Awards other than those that are specifically set forth in Articles 6
through 8, including, but not limited to, SARs, Cash Incentive Awards and the
payment of Shares in lieu of cash under any Company incentive bonus plan or
program.  Subject to the terms of the Plan, the Committee, in its sole
discretion, shall determine the terms and conditions of such Other Awards.

 

9.2     Grant of SARs. Subject to the terms and conditions of the Plan, SARs may
be granted to Participants at any time and from time to time as shall be
determined by the Committee; provided that the SAR exercise price under each SAR
shall not be less than 100% of the Fair Market Value of the respective Share on
the date the SAR is granted.  The Committee shall have complete discretion in
determining the number of SARs granted to each Participant (subject to Article
4) and, consistent with the provisions of the Plan, in determining the terms and
conditions pertaining to such SARs.  The grant price of an SAR shall equal the
Fair Market Value of the respective Share on the date of grant of the SAR.

 

9.3     Term of SARs. The term of an SAR shall be determined by the Committee,
in its discretion; provided that such term shall not exceed ten years.

 

9.4     Payment of SAR Amount. Upon exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

 

(a)     the excess of the Fair Market Value of the respective Share on the date
of exercise over the grant price, by

 

(b)     the number of Shares with respect to which the SAR is exercised.

 

At the discretion of the Committee, the payment upon exercise of an SAR may be
in cash, in Shares of equivalent Fair Market Value, or in some combination
thereof.

 

9.5     Cash Incentive Awards. Incentive Awards, including annual incentive
Awards and long-term incentive Awards, denominated as cash amounts, may be
granted under the Plan, subject to achievement of specified performance goals
established by the Committee.  At the expiration of the applicable performance
period, the Committee shall determine whether and the extent to which the
performance goals are achieved and the extent to which each Cash Incentive Award
has been earned.  The amount (if any) payable to a Participant in respect of a
Cash Incentive Award will be paid in cash as soon as practicable after such
amount is determined, subject to such deferral conditions as may be permitted or
prescribed consistent with the requirements of Section 409A of the Code.

 

ARTICLE 10
AWARD AGREEMENTS

 

10.1   In General. Each Award shall be evidenced by an Award Agreement that
shall include such provisions as the Committee shall determine and that shall
specify -

 

 
9

--------------------------------------------------------------------------------

 

  

(a)     in the case of an Option or SAR, the number of respective Shares to
which the Option or SAR pertains, the Option exercise price or SAR grant price,
the term of the Option or SAR, the schedule on which the Option or SAR becomes
exercisable, and, in the case of an Option, whether it is intended to be an ISO
or an NQSO;

 

(b)     in the case of Restricted Stock or Restricted Stock Units, the number of
respective Shares of Restricted Stock or Restricted Stock Units granted, the
applicable restrictions, and the Restriction Period(s);

 

(c)     in the case of Performance Units or Performance Shares, the number of
Performance Units or Performance Shares granted, the initial value of a
Performance Unit (if applicable), and the performance goals; and

 

(d)     in the case of a Cash Incentive Award, the amount that may be earned and
the performance goals.

 

10.2   Severance from Service. Each Award Agreement shall set forth the extent
to which the Participant shall have rights under the Award following the
Participant’s severance from service with the Company and its Subsidiaries.  The
Award Agreement may make distinctions based on the reason for the Participant’s
severance from service.

 

10.3   Restrictions on Transferability. Subject to the provisions of the Plan,
each Award Agreement shall set forth such restrictions on the transferability of
the Award and on the transferability of Shares acquired pursuant to the Award as
the Committee may deem advisable, including, without limitation, restrictions
under applicable securities laws, under the requirements of any stock exchange
or market upon which such Shares are then listed and/or then traded, and under
any blue sky or state securities laws applicable to such Shares.  In the case of
an ISO (and in the case of any other Award, except as otherwise provided in the
Award Agreement), a Participant’s Award may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution, and shall be exercisable during the
Participant’s lifetime only by the Participant.

 

10.4   Uniformity Not Required. The provisions of the Award Agreements need not
be uniform among all Awards, among all Awards of the same type, among all Awards
granted to the same Participant, or among all Awards granted at the same time.

 

 
10

--------------------------------------------------------------------------------

 

  

ARTICLE 11
PERFORMANCE MEASURES

 

11.1   Performance Criteria. Unless and until the Company’s shareholders approve
a change in the general performance measures set forth in this Article 11, the
attainment of which may determine the degree of payout and/or vesting with
respect to Awards that are designed to qualify for the Performance-Based
Exception, the performance measure(s) to be used for purposes of such grants may
be measured or applied to an individual, a business unit or division, the
Company and any one or more of its subsidiaries, or such other operating units
as the Compensation Committee may designate, may be expressed in absolute or
relative terms, and shall be chosen from among, and may include any combination
of, the following:   

 

(a)     income measures (including, but not limited to, gross profit, operating
income, earnings before or after taxes, profits before or after taxes, net
income or earnings per share);

 

(b)     return measures (including, but not limited to, return on assets,
investment, equity, or sales or pre-tax margin);

 

(c)     cash flow thresholds;

 

(d)     cash flow return on investments, which equals net cash flows divided by
owners’ equity;

 

(e)     gross revenues;

 

(f)     sales results;

 

(g)     market share results;

 

(h)     market value added;

 

(i)     debt measures (including, without limitation, debt multiples);

 

(j)     economic value added; or

 

(k)     share price (including, but not limited to, growth measures and total
shareholder return).

 

11.2   Adjustments. The Committee shall have the discretion to adjust the
determinations of the degree of attainment of the pre-established performance
goals; provided that Awards that are designed to qualify for the
Performance-Based Exception may not be adjusted upward (although the Committee
shall retain the discretion to adjust such Awards downward). The Committee may
also, in its sole discretion, adjust or modify pre-established performance goals
in order to prevent the dilution or enlargement of the rights of Participants
based on the following events, limited, with respect to Awards designed to
qualify for the Performance-Based Exception to the extent permitted under Code
section 162(m):

 

(a)     asset write-downs;

 

(b)     litigation or claim judgments or settlements;

 

(c)     the effect of changes in tax laws, accounting principles, or other laws
or regulatory rules affecting reported results;

 

(d)     any reorganization and restructuring programs;

 

(e)     extraordinary nonrecurring items as described in Accounting Principles
Board Opinion No. 30 (or any successor or pronouncement thereto) and/or in
management's discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to shareholders for the
applicable year;

 

(f)     acquisitions or divestitures;

 

(g)     any other specific unusual or nonrecurring events, or objectively
determinable category thereof;

 

 
11

--------------------------------------------------------------------------------

 

  

(h)     foreign exchange gains and losses; and

 

(i)     a change in the Company’s fiscal year.

 

11.3   Certification. In the case of any Award that is granted subject to the
condition that a specified performance measure be achieved, no payment under
such Award shall be made prior to the time that the Committee certifies in
writing that the performance measure has been achieved.  For this purpose,
approved minutes of the Committee meeting at which the certification is made
shall be treated as a written certification.  No such certification is required,
however, in the case of an Award that is based solely on an increase in the
value of a Share from the date such Award was made.

 

ARTICLE 12
BENEFICIARY DESIGNATION

 

Each Participant may, from time to time, name any beneficiary or beneficiaries
to whom any benefit under the Plan is to be paid in case of the Participant’s
death before the Participant receives any or all of such benefit.  Each such
designation shall revoke all prior designations by the same Participant with
respect to such benefit, shall be in a form prescribed by the Company, and shall
be effective only when filed by the Participant in writing with the Company
during the Participant’s lifetime.  In the absence of any such designation, any
benefits remaining unpaid under the Plan at the Participant’s death shall be
paid to the Participant’s estate unless otherwise provided in the Award
Agreement.

 

ARTICLE 13
DEFERRALS

 

The Committee may permit or require a Participant to defer receipt of the
payment of cash or the delivery of Shares that would otherwise be due pursuant
to the exercise of an Option or SAR, the lapse or waiver of restrictions with
respect to Restricted Stock or Restricted Stock Units, the satisfaction of any
requirements or goals with respect to Performance Units/Shares, or in connection
with any Other Awards, all in accordance with such procedures and upon such
terms and conditions as the Committee, acting in its discretion, may prescribe,
subject to, and in accordance with, Section 409A of the Code.

 

ARTICLE 14
NO RIGHT TO EMPLOYMENT OR PARTICIPATION

 

14.1   Employment. The Plan shall not interfere with or limit in any way the
right of the Company or of any Subsidiary to terminate any Employee’s employment
at any time, and the Plan shall not confer upon any Employee the right to
continue in the employ of the Company or of any Subsidiary.

 

14.2   Participation. No Employee shall have the right to be selected to receive
an Award or, having been so selected, to be selected to receive a future Award.

 

ARTICLE 15
CHANGE OF CONTROL

 

In the event of a Change of Control, the Board may in its sole discretion direct
that (a) all option holders shall be permitted to exercise their outstanding
Options and SARs in whole or in part (whether or not otherwise exercisable)
immediately prior to such Change of Control; or (b) if, as part of a Change of
Control transaction, the shareholders of the Company receive capital stock of
another corporation (“Exchange Stock”) in exchange for their Shares (whether or
not such Exchange Stock is the sole consideration), the Board may direct that
all options and SARs for Shares that are outstanding at the time of the Change
of Control transaction shall be converted into options or SARs (as the case may
be) for shares of Exchange Stock, such that the vesting and other terms and
conditions of the converted options and SARs shall be substantially the same as
the vesting and corresponding other terms and conditions of the original options
and SARs.  The Board, acting in its discretion, may accelerate vesting of other
non-vested awards, and cause cash settlements and/or other adjustments to be
made to any outstanding awards (including, without limitation, options and SARs)
as it deems appropriate in the context of a Change of Control transaction,
taking into account with respect to other awards the manner in which outstanding
options and SARs are being treated.  To extent determined by the Committee, any
outstanding options and SARs that are not exercised before a Change of Control
described in Section 2.5(c) or (d) shall thereupon terminate.

 

 
12

--------------------------------------------------------------------------------

 

  

ARTICLE 16
AMENDMENT AND TERMINATION

 

16.1   Amendment and Termination. Subject to the terms of the Plan, the
Committee may at any time and from time to time, alter, amend, suspend, or
terminate the Plan in whole or in part; provided that, unless the Committee
specifically provides otherwise, any revision or amendment that would cause the
Plan to fail to comply with any requirement of applicable law, regulation, or
rule if such amendment were not approved by the shareholders of the Company
shall not be effective unless and until shareholder approval is obtained.

 

16.2   Term of the Plan. Unless sooner terminated, the Plan shall terminate on
May 22, 2017.

 

16.3   Outstanding Awards. Notwithstanding any other provision of the Plan to
the contrary, no termination, amendment, or modification of the Plan shall
cause, without the consent of the Participant, any previously granted Awards to
be forfeited or altered in a way that adversely affects the Participant.  After
the termination of the Plan, any previously granted Award shall remain in effect
and shall continue to be governed by the terms of the Plan, the Award, and any
applicable Award Agreement.

 

ARTICLE 17
TAX WITHHOLDING

 

17.1   Tax Withholding. The Company and its Subsidiaries shall have the power
and the right to deduct or withhold, or to require a Participant to remit to the
Company or to a Subsidiary, an amount that the Company or a Subsidiary
reasonably determines to be required to comply with federal, state, local, or
foreign tax withholding requirements.

 

17.2   Share Withholding. With respect to withholding required upon the exercise
of Options or SARs, upon the lapse of restrictions on Restricted Stock, or upon
any other taxable event arising as a result of Awards granted hereunder,
Participants may elect, subject to the approval of the Committee, to satisfy the
withholding requirement, in whole or in part, by having the Company withhold
Shares having a Fair Market Value on the date the tax is to be determined equal
to the minimum statutory withholding tax that could be imposed on the
transaction.  All such elections shall be irrevocable, made in writing, signed
by the Participant, and shall be subject to any restrictions or limitations that
the Committee, in its discretion, deems appropriate.

 

ARTICLE 18
SUCCESSORS

 

All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

 
13

--------------------------------------------------------------------------------

 

  

ARTICLE 19
LEGAL CONSTRUCTION

 

19.1   Severability. If any provision of the Plan shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

 

19.2   Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

 

19.3   Section 409A Compliance. Except as otherwise specifically provided by the
Committee at the time an Award is made, any Award providing for a deferral of
compensation must satisfy the requirements of Section 409A.  Toward that end, if
any payment or benefit received or to be received by a Participant pursuant to
an Award would cause the Participant to incur a penalty tax or interest under
Section 409A of the Code or any regulations or Treasury Department guidance
promulgated thereunder, the Committee may reform the provision(s) of such Award
in order to avoid to the maximum extent practicable the incurrence of any such
penalty tax or interest.

 

19.4   Governing Law. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of Texas (without regard
to the legislative or judicial conflict of laws rules of any state), except to
the extent superseded by federal law.

 

 

 14